DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see page 6-8, filed on 08/13/2022, with respect to independent claim 1 have been fully considered and are persuasive.  
Regarding independent claim 1, the amended limitation estimate an SOC of the battery based on the first SOC if the measured voltage of the battery is in the first voltage region and based on the second SOC if the measured voltage of the battery is in the second voltage region along with the supporting dependent claims 12-14 overcomes the prior arts applied in the previous rejection. Upon further search and consideration, there is/are no prior art(s) found to teach the amended limitation as recited above. 
The rejection made on the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
Regarding independent claim 1, none of the prior art alone or in combination neither disclose nor renders obvious method and/or device comprising the limitation of estimate an SOC of the battery based on the first SOC if the measured voltage of the battery is in the first voltage region and based on the second SOC if the measured voltage of the battery is in the second voltage region in combination with the remaining claim limitations.
The closest prior art to applicant’s claimed invention is Wong (US20080231238A1). However, the prior art alone or in combination do not teach the above listed limitation.
The claimed invention is advantageous over the prior arts as the claimed invention provides an accurate way of calculating second state of charge (SOC) of a battery using an equivalent circuit model. The SOC of the battery is estimated in voltage regions, where the second SOC is calculated nonlinearly as first SOC calculated from the measured or experimental charged/discharged values.
Therefore, the claims that depend on the independent claim 1 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /S.T./       Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863